REASONS FOR ALLOWANCE
Claims 33-45 are pending. Claims 1-32 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed on 06/20/2022, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 33-45 has been withdrawn. 

Allowable Subject Matter
Claims 33-45 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 33-45, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 receiving, by a higher layer, information related to transmission of an uplink signal in a resource region; 
receiving a signal including information about allowance to transmit the uplink signal for the UE not detecting of downlink control information (DCI) for providing a slot format; and 
(i) based on the resource region being configured as flexible by the TDD uplink downlink configuration, and (ii) based on the information related to the transmission of the uplink signal in the resource region being configured by the higher layer, and (iii) based on the information about allowance to transmit the uplink signal for the UE not detecting of the DCI for providing the slot format, transmitting the uplink signal in the resource region without detecting of the DCI, 
wherein the uplink signal is one of a sounding reference signal (SRS), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), and a physical random access channel (PRACH).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464